DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed May 4, 2022. As directed by the amendment: Claims 1, 6, 7, 14, and 16 have been amended. Claim 15 was cancelled. Claims 1-14 and 16-20 are presently pending in this application. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacetti (US 7,850,643).
Regarding claim 1, Pacetti discloses a surgical kit (10) (figure 1) comprising: a cannula assembly (see figure 1 below) including a housing (see figure 1 below), an elongate shaft (12) defining a lumen (14) (col. 4, ll. 22-24) and extending from the housing (see figure 1 below), a fluid port (see figure 1 below) adapted to (i.e. capable of) be coupled to a fluid source, and an expandable body (16) in fluid communication with the fluid port (col. 4, ll. 34-38), and a sheath (22) disposed over the expandable body (16) of the cannula assembly (10) (figure 1) to apply a compressive force to the expandable body (16) during radial expansion of the expandable body (16) of the cannula assembly (see figure 1 below), wherein the sheath (22) is transitionable between a contracted configuration and an expanded configuration (due to the material/configuration of the sheath, wherein the sheath is provided for protecting the balloon during transportation of a packaged assembly, col. 4, ll. 50-53), the sheath (22) formed of a compliant material (e.g. polymeric material, col. 3, ll. 26-27) such that the sheath (22) disposed over the expandable body (16) of the cannula assembly (see figure 1 below) is expandable to enable a predetermined amount of radial expansion of the expandable body of the cannula assembly (due to the material/configuration of the sheath, wherein the sheath is provided for protecting the balloon during transportation of a packaged assembly, col. 4, ll. 50-53).

    PNG
    media_image1.png
    308
    926
    media_image1.png
    Greyscale

Regarding claim 2, Pacetti discloses wherein the sheath (22) has a uniform diameter (figure 1).
Regarding claim 3, Pacetti discloses wherein the sheath (22) has a uniform thickness (figure 2A and 2B).
Regarding claim 4, Pacetti discloses wherein the sheath (22) defines a chamber configured to (i.e. capable of) receive a distal end portion of the elongate shaft (12) therein (figure 4).
Regarding claim 5, Pacetti discloses wherein the chamber of the sheath (22) is tapered (figure 4) to frictionally engage a portion of the distal end portion of the elongate shaft (12) (figure 4).
Regarding claim 6, Pacetti discloses wherein the sheath (22) has a closed distal end (28) (col. 4, ll. 56) and an open proximal end (see figure 1 above) that are disposed along a longitudinal axis of the sheath (22) (figure 1).
Regarding claim 7, Pacetti discloses wherein the open proximal end (see figure 1 above) is proximal of the expandable body (16) of the cannula assembly (see figure 1 above) when the sheath (22) is disposed over the expandable body (16).
Regarding claim 8, Pacetti discloses wherein the sheath is integrally or monolithically formed (figure 1).
Regarding claim 9, Pacetti discloses wherein the sheath (22) partially extends along the elongate shaft (12) of the cannula assembly (figure 1).
Regarding claim 10, Pacetti discloses wherein the sheath (22) is formed of translucent material (e.g. polymeric material, col. 3, ll. 26-27).
Regarding claim 11, Pacetti discloses wherein the sheath (22) is formed of an elastomer (e.g. polymeric material, col. 3, ll. 26-27).
Regarding claim 12, Pacetti discloses wherein the sheath (22) is releasably secured with the distal end portion of the elongate shaft (12) (figure 1).
Regarding claim 13, Pacetti discloses wherein the expandable body (16) of the cannula assembly (see figure 1 above) is disposed in the distal end portion of the elongate shaft (12) (see figure 1 above).
Regarding claim 14, Pacetti discloses a surgical kit (figure 1) comprising: a surgical instrument (see figure 1 above) including an expandable body (16) adapted to (i.e. capable of) be coupled to a fluid source, and a sheath (22) removably disposed over the expandable body (16) of the surgical instrument (see figure 1 above) to apply a compressive force to the expandable body (16) of the surgical instrument during transition of the expandable body (16) of the surgical instrument to an expanded configuration from a contracted configuration (due to the material/configuration of the sheath, wherein the sheath is provided for protecting the balloon during transportation of a packaged assembly, col. 4, ll. 50-53), wherein the sheath (22) is formed of a compliant material (e.g. polymeric material, col. 3, ll. 26-27) to enable a predetermined amount of radial expansion of the expandable body (16) of the surgical instrument (due to the material/configuration of the sheath, wherein the sheath is provided for protecting the balloon during transportation of a packaged assembly, col. 4, ll. 50-53). 
Regarding claim 16, Pacetti discloses wherein the sheath (22) has a closed distal end (28) (col. 4, ll. 56) and an open proximal end (see figure 1 above) that longitudinally spaced apart (figure 1).
Regarding claim 17, Pacetti discloses wherein the sheath is integrally or monolithically formed (figure 1).
Regarding claim 18, Pacetti discloses wherein the sheath (22) is expandable radially outwards (due to the material of the sheath).
Regarding claim 19, Pacetti discloses the sheath is formed of an elastomer (e.g. polymeric material, col. 3, ll. 26-27).
Regarding claim 20, Pacetti discloses wherein the expandable body (16) of the surgical instrument (see figure 1 above) is configured to (i.e. capable of) engage tissue in a sealing relation.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered. Applicant’s arguments with respect to the reference Connors et al. has been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775